DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-22 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
1. A magnetic resonance imaging method, comprising: 
collecting magnetic resonance imaging data as first k-space data by undersampling a magnetic resonance signal; 
performing parallel imaging reconstruction on the first k-space data to obtain a first image; 
performing enhancement processing on the first image to obtain a second image, wherein the second image comprises distributional information of image supporting points; and 
performing constrained reconstruction on the first k-space data by using the second image as a prior image to obtain a third image, wherein the third image is a magnetic resonance image to be displayed.

As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.  See specification, paragraphs [0033]-[0035]; [0041]-[0047]; and [0049]-[0054]. 
 
11. A device for controlling magnetic resonance imaging, comprising: 
at least one processor; and 
at least one non-transitory machine readable storage medium coupled to the at least one processor having machine-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to perform operations comprising: 
collecting magnetic resonance imaging data as first k-space data by undersampling a magnetic resonance signal; 
performing parallel imaging reconstruction on the first k-space data to obtain a first image; 
performing enhancement processing on the first image to obtain a second image, wherein the second image comprises distributional information of image supporting points; and 
performing constrained reconstruction on the first k-space data by using the second image as a prior image to obtain a third image, wherein the third image is a magnetic resonance image to be displayed.

As to claim 11 above, the pertinent portion pertaining to the abstract idea is bolded.  The bolded limitations are mathematical.  See specification, paragraphs [0033]-[0035]; [0041]-[0047]; and [0049]-[0054]. 

The non-abstract limitation is “collecting magnetic resonance imaging data as first k-space data by undersampling a magnetic resonance signal”.  This is deemed to integrate nor amount to significantly more than the abstract idea because it is considered generic extra solution data gathering activities.  Regarding to claim 11, “at least one processor” and “at least one non-transitory machine readable storage medium” are the basis component of every MRI apparatus and do not make the MRI less generic. 
A search has been performed, but no art has been found for prior art rejection at this time. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagashima discloses image reconstructing method for an MRI.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN S LEE/Primary Examiner, Art Unit 2852